Citation Nr: 1215634	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-26 294	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for renal cell carcinoma (RCC), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from February 1967 to February 1969, including service in Vietnam in between August 1967 and August 1968.  This case originally came before the Board of Veterans' Appeals (Board) from appeal from an April 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, in part, denied the appellant's claim of entitlement to service connection for kidney cancer.

In July 2008, a Board videoconference hearing was held between the appellant at the Portland, Oregon RO and the Board in Washington, DC before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in August 2008.

In March 2010, the Board requested a VHA medical expert opinion from a urologist.  The requested opinion, plus addendum, was rendered in May 2010.  The appellant submitted additional argument and medical evidence in August 2010; he asked for a remand to the RO.  The case was therefore remanded to the RO in September 2010.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and exposure to Agent Orange is presumed.

2.  The Veteran was diagnosed with renal cell carcinoma (RCC) in November 2002; he was treated with cryoablation and there has been no recurrence of the disease.

3.  The Veteran was diagnosed with prostate cancer in March 2005.

4.  RCC is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

5.  A medical opinion (with addendum) as to the diagnosis and etiology of the Veteran's claimed RCC was obtained from a physician employed by the Veterans Health Administration, and VA duly gave notice to the appellant.

6.  The Veteran's RCC is unrelated to his active military service, including his presumed exposure to herbicides during his service in Vietnam.

7.  The Veteran's service-connected prostate cancer did not cause or aggravate his RCC.


CONCLUSION OF LAW

The criteria for the establishment of service connection for renal cell carcinoma (RCC), on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant submitted his RCC service connection claim in November 2004.  In December 2004, prior to the promulgation of the April 2005 rating action that denied the appellant's claim of entitlement to service connection for RCC, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate service connection claims and its duty to assist him in substantiating such claims.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  A similar letter was provided in November 2008.  Moreover, a medical opinion was obtained and a VHA opinion was also secured; and the appellant was afforded the opportunity to submit additional argument (which he did).

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Neither the Veteran nor his representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Additional notice addressing disability ratings and effective dates  was provided in March 2006 and November 2008 and the claims were readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed; a VA medical opinion was issued in December 2008.  A VHA opinion with addendum was obtained by the Board in May 2010.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  These actions were conducted by a health care professional, and the associated reports reflect review of the appellant's prior medical history and records.  The VHA physician report included etiologic opinions and demonstrated objective evaluations.

The Board finds that the VHA opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the report was in any way incorrectly prepared or that the VHA urologist failed to address the pertinent criteria for service connection.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO reviewed the evidence of record and issued an SSOC as directed by the September 2010 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  It appears that all obtainable evidence identified by the Veteran relative to his RCC claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking an award of service connection for his RCC which he claims is due to his exposure to herbicide agents in Vietnam.  He testified at his July 2008 Board videoconference hearing that his renal cancer had been diagnosed in November 2002.  He indicated that one of his private physicians had said that the renal cancer could be a result of Agent Orange exposure.  The appellant further testified that he did not drink or smoke and that he felt all of his urinary problems were related to Agent Orange.  He also stated that perhaps his RCC was related to his prostate cancer.  The appellant's spouse testified that the appellant's cancer had been in his right kidney.  She stated that they had no basis to tie the renal cancer to Agent Orange.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The appellant has been granted service connection for prostate cancer.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case predates the regulatory change.  Given what appear to be substantive changes, the analysis of secondary service connection in the present appeal considers the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The resolution of an issue of service connection must be considered on the basis of the places, types and circumstances of a veteran's service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.309(e).  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines, in regulations prescribed under this section, warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between RCC and any herbicide exposure, no such renal disorder can be presumed to be due to Agent Orange exposure.

As noted above, the Veteran's service personnel records demonstrate that he served within the borders of Vietnam from August 1967 to August 1968.  Accordingly, as he served in Vietnam between January 9, 1962, and May 7, 1975, the appellant is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

However, although the Veteran served in Vietnam, and was therefore presumptively exposed to herbicides, renal cell carcinoma (cancer of the kidney) is not one of the diseases which may be presumed to have resulted from herbicide exposure under the provisions of 38 C.F.R. § 3.309(e).  In fact, renal cancers have been specifically ruled out by the NAS as being associated with herbicide exposure.  Thus, service connection for the Veteran's RCC on the basis of presumptive herbicide exposure in service is not for application.

Notwithstanding the foregoing presumptive provisions, the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act" does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With regard to service connection on a direct basis for the Veteran's renal cell carcinoma, the Board notes that his service treatment records are negative for any complaints suggestive of, treatment for, or diagnosis of RCC during service.  Post service VA treatment records show that the Veteran was not diagnosed with RCC until 2002, approximately thirty-three years after service.  As such, service connection for the Veteran's RCC on a presumptive basis for chronic diseases is not warranted.  See 38 C.F.R. § 3.307(a)(3).

The evidence of record includes a December 2004 letter from a private family health care clinic physician who had treated the appellant since February 1997.  The physician stated that the appellant served in Vietnam and that he was exposed to a very large amount of Agent Orange.  The doctor further stated that he believed the appellant's medical problems may be related to his Agent Orange exposure.  However, the Board notes that the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  

A VA oncologist reviewed the claims file in December 2008.  The physician noted that the appellant had undergone cryoablation therapy for his RCC and that he had not had any progression of the disease.  The oncologist also stated that the Agent Orange compendia do not list RCC as a cancer caused by Agent Orange and noted that cigarette smoking was the leading risk factor.  The doctor said that he had not found any mention of cigarette smoking in the appellant's chart.  He indicated that he did not think that the appellant's RCC was caused by his exposure to herbicides in Vietnam but did not provide any specific rationale.  

In response to a Board opinion request, a VHA urologist reviewed the claims file and issued an opinion, with addendum, both dated in May 2010.  The opinion included citations to the medical literature.  The urologist stated that the incidence of RCC in the general population was 0.04% and that the etiology of the disease was not always clear, although there were a number of established risk factors.  These risk factors included family history and genetics; certain medical conditions; occupational exposures; reproductive and hormonal manipulations; thiazidic drug intake; and urinary tract infections.  However, the urologist stated that the most important independent risk factors for RCC are smoking, obesity and hypertension.  The urologist further stated that exposure to Agent Orange is not generally looked upon as a significant risk factor for RCC.  Based on this information, the urologist concluded that it was more likely that the appellant's hypertension and obesity contributed to his development of RCC versus his exposure to Agent Orange in service.  While said exposure may have increased the appellant's risk for RCC, the specialist opined that the probability of a significant contribution by Agent Orange exposure was less than 50 percent.  More specifically, the urologist opined that it was NOT at least as likely as not that the Veteran's RCC was caused by, or related to, Agent Orange exposure in service.  

In addition, the VHA urologist stated that renal cancer and prostate cancer are completely separate entities with no known association.  The specialist opined that it was not as least as likely as not that the Veteran's claimed renal cancer was caused by or aggravated by the service-connected prostate cancer.  The urologist further opined that the appellant's RCC was not worsened beyond the natural progression of the disease by the service-connected prostate cancer.

In his August 2010 response to this opinion, the appellant argued that he was not obese prior to his diagnoses of renal cancer and prostate cancer.  However, the Board notes that at most he had experienced a gain of 10 pounds after the cancer diagnosis over his weight prior to the diagnosis.  In addition, the appellant did not submit any evidence to refute the connection made by the urologist between the RCC and his hypertension.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the determinations of the May 2010 VHA reviewers indicating that the Veteran's RCC was noted related to his exposure to Agent Orange in service or to the service-connected prostate cancer to be more probative and persuasive than the December 2004 statement by a private treating physician that the appellant's medical problems may be related to his Agent Orange exposure in Vietnam.  Those VHA opinions were based on a thorough and detailed examination of the claims file and supported by adequate and persuasive rationales.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

The Board has considered the appellant's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to Agent Orange, and his RCC.  In addition, the evidence does not show symptomatology related to RCC in service or for many years after service.  It was not until 2002, more than 30 years after he completed his military career, that the Veteran was first diagnosed with RCC.

Further, the appellant does not allege, and the evidence of record does not otherwise indicate, that he incurred RCC in service or that symptoms of RCC were continuous after service.  The competent medical evidence of record does not support a finding that the RCC was related to active duty based on continuity of symptomatology.  There is no competent probative medical opinion of record that provides an etiologic nexus between the Veteran's RCC and any aspect of his military service, including exposure to herbicides in Vietnam.

The Board has also considered whether service connection for the cause of the Veteran's RCC is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that any of the Veteran's service-connected disabilities had any etiologic relationship, including by way of aggravation, to the Veteran's RCC.  In fact, the May 2010 VHA reviewing physician specifically concluded that there was no etiologic connection between the cause of the Veteran's RCC and his service-connected prostate cancer.  In addition, the Board notes that the appellant's RCC had been diagnosed, treated and gone into remission months prior to his diagnosis of prostate cancer.  Furthermore, there has not been any recurrence of the RCC since the prostate cancer was diagnosed.

It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board has considered the appellant's statements asserting a relationship between the exposure to herbicides and his RCC.  As previously noted, competency of evidence differs from weight and credibility.  See Cartright v. Derwinski, supra ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The appellant is competent to report symptoms that he has observed because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the underlying cause of the Veteran's RCC is not the sort of thing that a lay person can provide competent evidence on as to questions of etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant or his representative about the origins of the of the Veteran's RCC, because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the appellant's RCC was incurred by any incident of his military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

After considering the complete evidence of record, the Board concludes that the competent evidence is against finding that the Veteran's RCC was the result of military service, including presumptive or direct exposure to herbicides.  The Board is sympathetic to the appellant in that it is clear that he sincerely believes that his RCC was a result of herbicide exposure during service.  However, as previously discussed, there is no competent medical evidence of record to support this contention.  As a lay person who has not been shown to be capable of making medical conclusions, his statements concerning the cause of his RCC are simply not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, as the evidence of record does not include any competent medical or other probative evidence relating the Veteran's RCC directly or indirectly to his active military service, the Board finds that service connection for the Veteran's RCC is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for RCC.  As such, the evidence is insufficient to support a grant of service connection for the Veteran's RCC on any theory.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's RCC claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for RCC is denied



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


